DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a 371 of PCT/AU2018/050322.  For applications filed under 371, PCT rules for lack of unity apply.

Requirement for Unity of Invention
2.	As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted. 
Group I. Claims 79-88, drawn to a method of producing an isolated population of immunosuppressive regulatory T cells, the method comprising: isolating a heterogenous population of cells comprising regulatory T cells; enriching for Eomes+IL-10+ CD4+ T cells that are optionally positive or high for at least one of CD122, α4β7, LAG-3, Ly6C and TIGIT, and/or optionally negative or low for one or more of CD25, CD69 and FoxP3; and isolating the Eomes+IL-10+ CD4+ T cells from the enriched T cell population, to thereby produce an isolated population of immunosuppressive regulatory T cells.
  
Group II. Claims 89-98, drawn to a method of producing a population of immunosuppressive regulatory T cells, the method comprising: isolating a heterogenous population of cells comprising regulatory T cells; enriching for IL-10+ CD4+ T cells that are optionally positive or high for at least one of CD122, α4β7, LAG-3, Ly6C and TIGIT, and/or optionally negative or low for one or more of CD25, CD69 and FoxP3; and introducing into the T cells a construct comprising an Eomes coding sequence in operable connection with a regulatory sequence that is operable in the T cells, to thereby produce a population of immunosuppressive regulatory T cells comprising Eomes+IL-10+ CD4+ T cells.

Group III. 	Claims 99-101, drawn to a method of eliciting immune tolerance in a subject, the method comprising administering to the subject an isolated population of immunosuppressive regulatory T cells produced according to a method of producing an isolated population of immunosuppressive regulatory T cells, the method comprising: isolating a heterogenous population of cells comprising regulatory T cells; enriching for Eomes+IL-10+ CD4+ T cells that are optionally positive or high for at least one of CD122, α4β7, LAG-3, Ly6C and TIGIT, and/or optionally negative or low for one or more of CD25, CD69 and FoxP3; and isolating the Eomes+IL-10+ CD4+ T cells from the enriched T cell population, to thereby produce an isolated population of immunosuppressive regulatory T cells, to thereby elicit immune tolerance in the subject.

Group IV.	Claims 102-104, drawn to a method of eliciting immune tolerance in a subject, the method comprising administering to the subject a population of immunosuppressive regulatory T cells produced according to a method of producing a population of immunosuppressive regulatory T cells, the method comprising: isolating a heterogenous population of cells comprising regulatory T cells; enriching for IL-10+ CD4+ T cells that are optionally positive or high for at least one of CD122, α4β7, LAG-3, Ly6C and TIGIT, and/or optionally negative or low for one or more of CD25, CD69 and FoxP3; and introducing into the T cells a construct comprising an Eomes coding sequence in operable connection with a regulatory sequence that is operable in the T cells, to thereby produce a population of immunosuppressive regulatory T cells comprising Eomes+IL-10+ CD4+ T cells, to thereby elicit immune tolerance in the subject.

3.	The inventions listed as Groups I-IV do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 
Ghosh et al (2015) discloses a population of nonconventional innate memory-like CD8+ Tcells generated from cultured thymocytes (abstract; page 45, paragraph 5). These cells express eomesodermin (Eomes) and CD122 and secrete high levels of both IL-10 and IFN-γ (Abstract). Eomes is measured using flow cytometry, which implicitly also involves the detection of Eomes cells (Figure1). These cells also exhibit an immunosuppressive effect mediated by IL-10 (pages 48, last paragraph to page 51, first paragraph). With respect to claim 79, due to the recitation of “or optionally” in the claim, it is unclear whether the limitations following the phrase are part of the claimed invention.  The thymocytes isolated in the reference are considered to be a heterogenous population that comprise regulatory T cells. The cells are then enriched for markers including CD4 (i.e.CD4+CD8+thymocytes) and cultured in vitro, resulting in Eomes expression  (page 45, paragraph 5).This method is within the scope of the claims 79-88 because direct manipulation of Eomes expression such as by insertion of a recombinant construct is not required. The cells are subsequently cultured for 72 hours on plates coated with anti-CD3 mAb, which would result in their expansion.  Thus, the method of Group I lacks a special technical feature over the prior art as the reference teaches a method as recited in Group I. The Groups thus lack unity of invention over the prior art.  

4.	Applicant is advised that the response to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 C.F.R. 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a diligently-filed petition under 37 C.F.R. 1.48(b) and by the fee required under 37 C.F.R. 1.17(h). 

Advisory Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prema Mertz whose telephone number is (571) 272-0876. The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857.  Official papers filed by fax should be directed to (571) 273-8300.  Faxed draft or informal communications with the examiner should be directed to (571) 273-0876.  Information regarding the status of an application may be obtained from the Patent application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


					/PREMA M MERTZ/                                                            Primary Examiner, Art Unit 1646